Citation Nr: 0920238	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-41 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as acid reflux.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to 
October 2004. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded this issue to the RO, via the Appeals 
Management Center (AMC), in September 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In the Veteran's substantive appeal, received in June 2006, 
he requested a hearing at the local VA office before a member 
of the Board.  In that document, the Veteran used a 
Fredericksburg, Virginia, address.  

In May 2008, the RO informed the Veteran of a July 2008 
hearing before the Board at the RO.  The letter, however, was 
sent to a former address in Woodbridge, Virginia.  The last 
time the Woodbridge address was used by VA was in a February 
2006 letter to the Veteran (clearly, his June 2006 
substantive appeal was submitted after the February 2006 
letter).  Not surprisingly, the Veteran did not show for the 
July 2008 Board hearing.  This error was not caught at the 
time of the September 2008 Board decision/remand.  The 
Veteran has not been prejudiced by the error because the 
decision part of the Board decision granted the benefit 
sought.  

As to the remaining issue listed on the title page, the Board 
finds that the Veteran must be provided with another 
opportunity for a Board hearing, since he was not properly 
informed of the July 2008 hearing.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge.  If the 
Veteran no longer wants a hearing, he 
should inform VA in writing of such 
intent.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

